       Case 5:20-cv-00079-RH-MJF Document 17 Filed 10/23/20 Page 1 of 1

                                                                        Page 1 of 1


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

KAREN STRIPLING,

              Plaintiff,

v.                                            CASE NO. 5:20cv79-RH-MJF

FREDDIE MCKINNEY et al.,

              Defendants.

_____________________________________/


                             ORDER OF DISMISSAL


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 16. No objections have been filed. Upon consideration,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

       SO ORDERED on October 23, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 5:20cv79-RH-MJF
